Citation Nr: 0105198	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection, to include consideration 
of whether referral is warranted for extraschedular 
consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active duty from May 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  

In the June 1998 decision, the RO granted service connection 
for PTSD and assigned a 10 percent disability rating.  In 
August 1999, the RO increased the rating to 30 percent, 
effective the date of the original grant of service 
connection.  This appeal being from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  On 
remand, the RO should consider whether staged ratings may be 
appropriate for any period of time since the original grant 
of service connection.

The veteran has alleged entitlement to a higher rating on an 
extraschedular basis (see VA Form 9 dated December 1999), and 
the RO has considered whether referral for such consideration 
is warranted.  After the development required on remand, the 
RO should again consider whether such referral is warranted.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Additionally, the veteran has indicated that he has been 
receiving treatment at a VA medical center for his PTSD.  It 
appears that only a portion of those records have been 
included in the claims folder.  VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified 
at 38 U.S.C. § 5103A).  VA has a duty to obtain the veteran's 
relevant medical treatment records from VA facilities that 
the veteran adequately identifies.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, the RO should obtain the 
veteran's complete VA treatment records on remand.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran for the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
all medical care providers from whom he 
has received treatment for his PTSD since 
1997.  Request the veteran's treatment 
records that he identifies adequately and 
for which he provides releases.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (2000).

Ask the veteran for the name of the VA 
facility at which he has received 
treatment for his PTSD, and the dates of 
such treatment.  Obtain and associate 
with the claims file all VA treatment 
records for PTSD of which the veteran 
informs the RO.

2.  Accord the veteran a VA psychiatric 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner to review prior 
to the examination.  Any indicated tests 
and studies should be conducted and all 
findings should be reported in detail.  

The examiner is asked to indicate whether 
the veteran is prescribed any medication 
for his PTSD, and, if so, to list the 
medication prescribed.  The examiner is 
asked to describe the manifestations of 
the service-connected PTSD and its 
impairment of social and industrial 
functioning, and to assign a Global 
Assessment of Functioning (GAF) Scale 
score, representing impairment due to 
PTSD.  The examiner is asked to include 
an explanation of that score.  

3.  Review the claims folder and ensure 
that all of the above development actions 
have been conducted and completed in full 
and that the examination report is in 
compliance with the directives of this 
REMAND.  If the examination report is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4.  Readjudicate the claim on appeal, 
giving consideration to whether staged 
rating is warranted for any period under 
consideration and considering again 
whether any of the evidence developed 
since the last adjudication would warrant 
referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b).  If any 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

